 

December 14, 2020

From: \

Todd Dyer i

Reg. No. 05409-089

Federal Prison Camp Yankton
P.O. Box 700

Yankton, SD 57078

To:

The Honorable Pamela Pepper - Chief Judge
US Courthouse

517 E. Wisconsin Ave

Milwaukee, WI. 53202

The Honorable J.P. Stadtmueller
US Courthouse

517 E. Wisconsin Ave
Milwaukee, WI. 53202

Attorney Robert Penegor
16655 W. Blue Mound Road
Squire II, Suite 270
Brookfield, WI. 53005

US Attorney Office
US Courthouse

517 E. Wisconsin Ave
Milwaukee, WI. 53202

RE: Temporary Restraining Order 19-CV-1319 and 15-CR-115 Farmland

Judge Pepper:

Case 2:19-cv-01319-PP Filed 12/28/20 Page 1of3 Document 56

 

 

 

 

 

 
 

In keeping with my right to have access to the Court, and because attorney Penegor is not,

according to him, receiving my emails.

I wish to have the record reflect the fact that I have not waived my right to a hearing as described
under 18 U.S.C. 1514 (a)(2)(C). Further, that I did not agree to extend the time for a hearing on
the Temporary Restraining Order by more than a year. I believe that this delay undermines the
statute, prejudices me, and to be a violation of 18 U.S.C. 1514 (a)(2)(C). With all due respect

intended.

I am also concerned about the government's attempts to prevent me from offering evidence and
cross-examining witnesses as is my right under 18 U.S.C. 1514(b)(3) through the filing of a
Motion for Judgment on the Pleadings, as any decision based only on the pleadings would be a

decision on an incomplete record, and would be absent the adversarial testing that is required.

If given the opportunity, I can prove, overwhelmingly that, any suit I bring, particularly relative
to the 15-CR-115 Farmland case, is not for the purpose of harassment or retaliation, not for the |
purpose of obtaining evidence in the hopes of overturning my convictions, but rather, to expose
illegal acts that were committed against my partner, Father Melvin E. Krumdick and I, and

possibly others, outside the government's 15-CR-115 Farmland case scheme end date of

September 2011.

2
Case 2:19-cv-01319-PP Filed 12/28/20 Page 2 of 3 Document 56

 

 
 

As I express to the Court, in a forthcoming letter, Father Krumdick and I have overwhelming
evidence which suggests the government's attorneys are conspirator in one of the largest
Racketeering Influenced and Corrupt Organizations Act (RICO) schemes in history. The filing of
a Temporary Restraining Order, Order of Protection, attempts to prevent me from offering
evidence and cross examining witnesses and continual oversight of my prison emails, mail and
telephone calls are all evidence of the government's attempt to conceal the theft of my business

model again, outside the 15-CR-115 Farmland scheme end date of September 2011.

These efforts also seek to protect those involved including, publicly-traded Farmland Partners,
Inc. (NYSE: FPD, its directors and senior management, alleged victim Mark Borst, co-defendant

Nicholas C. Hindman, Sr. and others.

Respectfully submitted,

[odd AA. Dyer

Todd A, Dyer

Reg. No. 05409-089

Federal Prison Camp Yankton
P.O. Box 700

Yankton, SD 57078

3
Case 2:19-cv-01319-PP Filed 12/28/20 Page 3 of 3 Document 56

 
